Citation Nr: 0631595	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-23 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for psychological 
condition, including as secondary to service-connected 
bronchial asthma.

2.  Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to service-connected 
asthma.

3.  Entitlement to service connection for decreased visual 
acuity of each eye, to include as secondary to service-
connected asthma.

4.  Entitlement to service connection for Sweet's syndrome, 
claimed as a skin condition, to include as secondary to 
service-connected asthma.

5.  Entitlement to service connection for residuals of 
diabetic acidosis, claimed as lactic acidosis.

6.  Entitlement to service connection for peripheral 
neuropathy, claimed as a neurological condition.

7.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling. 

8.  Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 30 percent disabling.

9.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from February 1976 until 
February 1979. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from February 2003 and January 2004 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Petersburg, Florida.  The Board 
notes that during the appeal process the claims folder was 
transferred to the Cleveland, Ohio RO.

The issues of TDIU and entitlement to service connection for 
a psychological condition, diabetes mellitus (type II), 
decreased visual acuity of each eye, Sweet's syndrome, 
residuals of diabetic acidosis, and peripheral neuropathy 
are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence does not indicate that the 
veteran's diastolic pressure has ever reached or exceeded 
110.

2.  Competent medical evidence does not indicate that the 
veteran's systolic pressure has ever reached or exceeded 
200.

3.  The veteran's bronchial asthma is manifested by a recent 
pulmonary function test showing post-therapy Forced 
Expiratory Volume (FEV-1) of 66.6 % of predicted and a FEV-
1/Forced Vital Capacity (FVC) of 95.5%.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.104, Diagnostic Code 7101 (2006).

2.  The criteria for an evaluation in excess of 30 percent 
for bronchial asthma have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.97, DC 6602 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  The Court held that such notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. 

VA law and regulations also indicate that part of notifying 
a claimant of what is needed to substantiate a claim 
includes notification as to what information and evidence VA 
will seek to provide and what evidence the claimant is 
expected to provide.  Further, VA must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 
38 C.F.R. § § 3.159(a)-(c) (2006). 

That said, a March 2006 letter from the RO informed the 
veteran of what information and evidence they would seek to 
provide and what evidence he was expected to provide.  
Further, the RO told him what was necessary to substantiate 
his claim and, essentially, asked that he provide any 
evidence in his possession that pertains to the claim.  This 
letter also informed the veteran as to the law pertaining to 
effective dates as the Court required in Dingess/Hartman, 
and provided him with examples of the evidence he could 
submit that may affect his disability rating and effective 
date.

The above notice letter did not set forth the relevant 
diagnostic code for the disabilities at issue, nor apprise 
the veteran that an effective date would be assigned in the 
event of an award of the benefit sought.  However, this is 
found to be harmless error.  Indeed, the April 2004 
Statement of the Case included such information by listing 
the rating criteria for all possible schedular ratings for 
hypertension and bronchial asthma.  Further, as an increased 
rating is not awarded herein, any notice deficiency as to 
the assignment of an effective date is rendered moot.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits.  In the present case, the unfavorable RO 
decision that is the basis of this appeal was decided prior 
to the issuance of appropriate notice.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not completed 
prior to the first adjudication of the claim, the notice was 
provided prior to the transfer and certification of his case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. 
§ 3.159(b), and Dingess.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to him.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and the medical evidence, and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has 
also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.

The Board notes that the claims file was not available for 
review by the VA examiner in 2005.  It is noted that the 
reported medical history considered by the VA examiner was 
consistent with that contained in the claims folder.  Hence, 
consideration of the current disability status was made in 
view of the veteran's medical history, as required by 38 
C.F.R. §§ 4.1 and 4.2 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal criteria

Disability evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on average impairment in earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  
When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is 
thus essential in determining the level of current 
impairment that the disability is considered in the context 
of the entire recorded history.  Id. § 4.1.  Nevertheless, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).



Analysis

I.  Increased rating- hypertension

The veteran is presently assigned a 10 percent rating for 
hypertension pursuant to 38 C.F.R. § 4.104, Diagnostic Code 
7101.  Under that Code section, a 10 percent evaluation is 
warranted for hypertensive vascular disease (hypertension 
and isolated systolic hypertension) where the diastolic 
pressure is predominantly 100 or more, or; where systolic 
pressure is predominantly 160 or more.  A minimum 10 percent 
evaluation is also assigned when continuous medication is 
shown necessary for the control of hypertension and there is 
a history of diastolic blood pressure of predominantly 100 
or more.  A 20 percent evaluation requires diastolic 
pressure of predominantly 110 or more or systolic pressure 
predominantly 200 or more.

A Note to Diagnostic Code 7101 indicates that hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken 2 or more times on at least 3 different days.  
For purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.

Throughout the rating period on appeal, the Board notes that 
clinical evidence of record indicates that the veteran had 
his blood pressure taken over 20 times.  The evidence does 
not demonstrate a diastolic pressure of predominantly 110 or 
higher.  Rather, the blood pressure readings showed 
diastolic pressure to primarily range from 88 to 100.   The 
highest reading of record was 106 taken in October 2003.

The clinical evidence similarly fails to reveal systolic 
pressure of predominantly 200 or higher.  To the contrary, 
none of the clinical readings of systolic pressure were over 
200.  Upon VA examination in September 2005, the examiner 
commented that the veteran has benign essential hypertension 
under fair control with a diuretic and no evidence of 
complications.

The Board notes that received in June 2003 were hand written 
blood pressure reading, apparently taken by the veteran's 
fiancee in April 2003.  Some of the diastolic readings 
documented exceeded 110, going as high as 130, while the 
majority of these readings were 100 and under.  That said, 
there is no indication that the veteran's fiancee is a 
medical professional, so to the extent that these readings 
support a higher evaluation is speculative at best, and does 
not support a conclusion that diastolic pressure is 
predominantly 110 or more.  In any event the Board finds 
that this document is of little probative value.   

Based on the foregoing, then, it is clear that the veteran's 
disability picture is not more nearly approximated by the 
next-higher 20 percent rating for hypertension.  Moreover, 
no alternate Diagnostic Codes serve as a basis for an 
increased rating here.

In conclusion, the 10 percent rating assigned for the 
veteran's hypertension appropriately reflects his disability 
picture over the entirety of the rating period. There is no 
basis for a rating in excess of that amount.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

II.  Increased rating- bronchial asthma

The veteran's bronchial asthma is evaluated as 30 percent 
disabling under Diagnostic Code 6602.  38 C.F.R. § 4.97 
(2006).  Under Diagnostic Code 6602, a 30 percent rating 
requires a FEV-1 of 56 to 70 percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  

A 60 percent rating requires FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
The comments to the rating criteria indicate the intent to 
utilize pulmonary function test results post-therapy, which 
is the standard basis for comparison of pulmonary function.  
See 61 Fed. Reg. 46,6720, 46,723 (Sept. 5, 1996).

The Board finds that an evaluation in excess of 30 percent 
is not warranted for the veteran's service-connected asthma.  
The September 2005 VA examination performed at Knox 
Community Hospital) report showed that the veteran's FEV-1 
was 66.6 percent predicted and his FEV-1/FVC was 95.5 
percent.  The VA examiner noted that the results indicated 
that the veteran has an obstructive lung defect with a 
normal total lung capacity.  It was also noted that the 
veteran used an albuterol inhaler and has obstructive airway 
disease which responds to bronchodilation.  Chest X-rays 
were normal.  Pulmonary function tests (PFT) were also 
conducted in November 2002.  The PFT results showed that the 
veteran's FEV-1 was 57 percent predicted and his FEV-1/FVC 
was 102 percent.  Based on the foregoing, the Board notes 
that these findings and PFT results are consistent with no 
more than a 30 percent rating for the veteran's asthma. 

As noted above, the criteria for at least the next higher, 
60 percent, rating under DC 6602 require a FEV-1 of 40- to 
55-percent of predicted, or at least monthly visits to a 
physician for required care of exacerbations, or 
intermittent (at least 3 per year) courses of systemic (oral 
or parenteral) corticosteroids.  However, none of these 
criteria have been shown in this case.  As the criteria for 
the next higher, 60 percent, rating are not met, it 
logically follows that the criteria for the maximum, 100 
percent rating under DC 6602 are, likewise, not met.

For all the foregoing reasons, the Board finds that a rating 
in excess of 30 percent is not warranted for the service-
connected bronchial asthma.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

An evaluation in excess of 10 percent for hypertension is 
denied.

An evaluation in excess of 30 percent for bronchial asthma 
is denied.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
a benefit under a law administered by VA.  The VCAA also 
provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any 
such evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Charles v. Principi, 16 Vet. App. 370 (2002).

Upon review of the claims file, the Board finds that 
additional development is required under the VCAA's duty to 
assist before the veteran's claim may be adjudicated.  
Specifically, the VCAA requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d).  A medical 
opinion, however, need only be obtained if (1) there is 
competent evidence of a current disability, and (2) evidence 
that the disability or symptoms may be associated with 
service, but (3) the case does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Id. 

The record indicates that the veteran has been diagnosed 
with diabetes mellitus (type II), Sweet's syndrome, 
decreased visual acuity, lactic acidosis, a depressive 
disorder, and neurological problems, including decreased 
sensation of both hands and both feet.  The veteran was 
afforded VA examinations in 2003 for most of these 
disabilities.  Upon reviewing these examination reports, the 
Board finds that the examiners either did not provide 
opinions as to whether the veteran's current disabilities 
are causally related to an in-service occurrence or, if an 
opinion was provided, it was not detailed enough for the 
Board to properly adjudicate the veteran's claims.  
Therefore, the Board finds that a remand to obtain a VA 
opinions as to the correct diagnosis of the veteran's 
current conditions and their relationship, if any, to 
military service would be useful in adjudicating the 
veteran's claims.  See 38 U.S.C.A. § 5103A(d).

A favorable resolution to any of the veteran's service 
connection claims would affect the TDIU claim, as the Board 
finds these issues to be inextricably intertwined with the 
claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (prohibiting the adjudication of claims that are 
inextricably intertwined based upon the recognition that 
claims related to each other should not be subject to 
piecemeal decision-making or appellate litigation).  
Therefore,  a decision on the TDIU issue is deferred pending 
the development requested below.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA 
examinations, with the appropriate 
specialists, to determine the nature, 
severity, and etiology of the following:  
diabetes mellitus (type II), Sweet's 
syndrome (skin condition), decreased 
visual acuity, lactic acidosis, a 
depressive disorder (including as 
secondary to service-connected asthma), 
and peripheral neuropathy, including 
decreased sensation of both hands and 
both feet.  

All appropriate tests and studies should 
be accomplished and all clinical 
findings should be reported in detail.  
Additionally, any opinions expressed by 
the examiners should be accompanied by a 
complete rationale.   

Specifically, all of the above VA 
examiners are requested to opine whether 
it is at least as likely as not that any 
of the veteran's current disabilities 
are etiologically related to his 
service.  The examiner should also 
comment as to whether it is at least as 
likely as not any current diabetes, eye 
condition, lactic acidosis, Sweet's 
disease, and peripheral neuropathy are 
secondary to the medication for his 
service-connected asthma.  

Regarding the eye examination, the VA 
examiner should comment as to whether 
any current eye condition is congenital 
or acquired because congenital defects, 
including refractive error of the eye, 
are not diseases or injuries under 
38 C.F.R. § 3.303(c) (2006).  The eye 
examiner should further comment as to 
whether any current eye disability is at 
least as likely as not related to his 
current diabetes mellitus, type II.

The claims folder should be made 
available to the examiners for review in 
conjunction with each examination, and 
the examination reports should clearly 
indicate that such review was performed.  

2.  Following completion of the above, 
review all the evidence and readjudicate 
the issues on appeal.  If any benefits 
sought are not granted, the veteran and 
his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


